 



Exhibit 10.1

 



IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF EUROSITE AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THE NOTES OFFERED HEREBY HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF ANY
OFFERING MATERIALS OR THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

 

THE NOTES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

EUROSITE POWER INC.

 

Note Exchange Agreement

 

EuroSite Power Inc.

45 First Avenue

Waltham, MA 02451

 

Ladies and Gentlemen:

 

1. Exchange. The undersigned (the “Investor”) hereby agrees to exchange the 4%
convertible promissory note currently owned by it (the “Original Note”) of
EuroSite Power Inc., a Delaware corporation (“EuroSite”), for a new note (the
“New Note”) in the form attached as Exhibit A. The New Note will be in such form
that there will be no change in the principal amount or accrued interest from
the Original Note. The New Note will be guaranteed by American DG Energy Inc.
(the “Guarantee”) as set forth in the New Note.

 

THE INVESTOR UNDERSTANDS THAT AN INVESTMENT IN THE NOTE INVOLVES A HIGH DEGREE
OF RISK, AND THAT THE NOTE (AND ANY EQUITY SECURITIES ISSUED UPON CONVERSION OR
EXCHANGE THEREOF (the “CONVERSION SECURITIES”) ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND RESALE. THERE CAN BE NO ASSURANCES THAT THE INVESTOR WILL RECOVER
ALL OR ANY PORTION OF THIS INVESTMENT.

 

2. Exchange Procedures. Upon the execution hereof by the Investor, subject to
acceptance by EuroSite, the Investor will exchange the Investor’s Original Note
for the New Note described above. The exchange procedures will be specified by
EuroSite.

 

3. Amendment to Noteholders Agreement. The Original Note and similar notes to
other investors were issued pursuant to a Noteholders Agreement among the
Company, the Investor, other investors and American DG Energy Inc. (“ADG”), as
guarantor. The Investor, the Company and ADG agree that the terms and provisions
of the Noteholders Agreement, including the guarantee of ADG, shall apply to the
New Notes in precisely the same manner as such terms and provisions applied to
the Original Notes (the New Notes being in the form of Exhibit A), except that:

 

a. The “Stated Maturity” of the Notes as set forth therein is changed from June
14, 2014 to June 14, 2017;

 

b. the “Initial Conversion Rate” of the Notes as set forth therein is changed
from 1,000 shares of the Company’s Common Stock for each $1,000 of principal
converted to 1,667 shares of the Company’s Common Stock for each $1,000 of
principal converted; and

 



 

 

 

c. the Holders’ options to extend the Notes are eliminated (the last paragraph
of Section 4.1).

 

4. Representations and Warranties. Both EuroSite and the Investor hereby confirm
that their respective representations and warranties in the subscription
agreement pursuant to which the Investor’s Original Note was issued, continue to
be true and correct as if made on the date hereof and if made with respect to
the New Note.

 

5. Registration Rights Agreement. The Registration Rights Agreement executed by
EuroSite and the Investor in connection with the purchase of the Original Notes
will apply identically to the New Notes.

 

6. Expenses. The Investor and EuroSite shall each bear its own expenses incurred
in connection with this transaction.

 

7. Miscellaneous.

 

a. Notices. When any notice is required or authorized hereunder, such notice
shall be given in writing and shall be deemed effectively given:(i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
days after having been sent by registered or certified mail (or regular mail if
registered or certified mail is unavailable in the country of the recipient),
(iv) if sent within the U.S., one business day after deposit with a recognized
overnight courier, specifying next business day delivery, with written
verification of receipt or (v) if sent from the U.S. to an address outside the
U.S. or if sent from outside the U.S. to an address within the U.S., five
business days after deposit with an internationally recognized courier service
if, specifying that delivery be made within five business days with written
verification of receipt. All notices and other communications shall be sent if
sent to the Investor, to the address, fax number or email address of the
Investor set forth on the signature page to this Agreement, as it may
subsequently change on EuroSite’s books by notice from the Investor; and

 



If to EuroSite, to: EuroSite Power Inc.   45 First Avenue   Waltham, MA 02451  
Attention:  Chief Financial Officer   Fax No.:  (781) 622-1027   Phone No.: 
(781) 622-1117     With a copy to: Sullivan & Worcester LLP   One Post Office
Square   Boston, MA 02109   Attention:  Edwin L. Miller, Jr.   Fax No.:  (617)
338-2880   Phone No.:  (617) 338-2800



 

Such notices or communications shall be effective when received. If a notice or
communication to Investor is sent in the manner provided above, it is duly
given, whether or not the addressee receives it. EuroSite by notice to the
Investor may designate additional or different addresses for subsequent notices
or communications.

 

b. Successors and Assigns. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assignees of the Investor.

 

c. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York and, to the extent
it involves any United States federal statute or regulations, in accordance
therewith.

 



2

 

 

d. Consent to Jurisdiction. The parties hereby consent and submit to the
exclusive jurisdiction of the state and federal courts in New York City with
respect to all disputes arising in connection with this transaction.

 

e. Survival of Representations. The parties agree that all of the warranties,
representations, acknowledgments, confirmations, covenants and promises made in
this Agreement shall survive its execution and delivery.

 

f. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original and which, taken together, shall form
one and the same agreement. Execution and delivery of this Agreement may be
evidenced by faxed signatures or by a PDF of the executed document sent by
email.

 

g. Integration. This Agreement is the complete and exclusive agreement between
the parties with regard to the subject matter hereof and supersedes any and all
prior discussions, negotiations and memoranda related hereto.

 

_________________

 

The Investor, EuroSite and ADG hereby execute this Agreement as of the date set
forth below.

 

AGREED AND ACCEPTED:

SUBSCRIBER:

 

 

 

 

 

 

 

Principal amount of Original Note and New Note being issued in exchange é  
Investor’s name é          

 

 

 

 

 

Investor’s signature é

 

 

    Title of investor, if any é          

Address of the Subscriber ê

 

                     

 

USA

         

 

Email address:

         

Fax number:

 

     

Date:

 

3

 

 

Agreed to and accepted by:

 

 

EUROSITE POWER INC.

 

 



By:     Name:   Title:       Date:  

  

 

 

 

 

Acknowledged as Guarantor:

 

 

AMERICAN DG ENERGY INC.

 

 



By:     Name:   Title:       Date:  





 

[Signature Page to Note Exchange Agreement]

 

4

 

 

EXHIBIT A


THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE OR AS
PAYMENT OF INTEREST ON THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR ANY APPLICABLE
EXEMPTION THEREFROM.

 

THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE OR AS
PAYMENT OF INTEREST ON THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT IS IN EFFECT, (II) THE CORPORATION HAS RECEIVED AN OPINION OF
COUNSEL, WHICH OPINION IS SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR (III) SUCH OFFER
OR TRANSFER IS MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
SECURITIES ACT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A NOTEHOLDERS
AGREEMENT AND A REGISTRATION RIGHTS AGREEMENT AND, BY ITS ACCEPTANCE HEREOF,
AGREES TO BE BOUND BY AND TO COMPLY WITH THE PROVISIONS OF SUCH AGREEMENTS.

 

EUROSITE POWER INC.

 

4% SENIOR CONVERTIBLE NOTE DUE 2017

 

Name of Holder:   Principal Amount: $ Date:  

 

EuroSite Power Inc., a Delaware corporation (the “Company,” which term shall
include any successor corporation under the Noteholders Agreement referred to
below), promises to pay to the Holder as set forth above (the “Holder”), or
registered assigns, the principal amount set forth above on June 14, 2017. The
Company promises to pay interest on the principal amount of this Note at the
rate of 4.00% per annum.  The Company shall pay interest semi-annually in
arrears on June 14 and December 14 of each calendar year and at maturity,
whether by acceleration or otherwise.  Interest will be computed on the basis of
a 360-day year of twelve 30-day months. This Note has been issued in exchange
for one of the Company’s 4% Senior Convertible Notes due 2014 (the “Original
Notes”), and accrued but unpaid interest on such Original Note shall be
considered accrued interest under this Note.

 

This Note is one of a duly authorized issue of Notes of the Company designated
as its 4% Senior Convertible Notes due 2017 (the “Notes”), issued under a
Noteholders Agreement executed with respect to the Original Notes, as amended
(together with any exhibits and schedules thereto and as such may be amended
from time to time, the “Noteholders Agreement”). The Holder of this Note is
entitled to the benefits thereof and is subject to the provisions thereof.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 



Attest:   EUROSITE POWER INC.                           By:       By:      
Chairman of the Board     Chief Executive Officer  

  



5

 

 

GUARANTEE

 

For value received, American DG Energy Inc., a corporation organized under the
laws of the State of Delaware (herein called the “Guarantor,” which term
includes any successor corporation under the Noteholders Agreement referred to
in the Note upon which this Guarantee is endorsed), hereby unconditionally
guarantees to the Holder of the Note upon which this Guarantee is endorsed the
due and punctual payment of the principal of, and interest on, such Note, any
other amount due and payable pursuant to the terms of the Noteholders Agreement
when and as the same shall become due and payable, whether at the Stated
Maturity, by declaration of acceleration, repayment at the option of the Holder
or otherwise, according to the terms thereof and of the Noteholders Agreement.
In case of the failure of the Company punctually to make any such payment of
principal or interest, the Guarantor hereby agrees to cause any such payment to
be made punctually when and as the same shall become due and payable, whether at
the Stated Maturity or by declaration of acceleration, or otherwise, and as if
such payment were made by the Company.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Noteholders Agreement.

 

The Guarantor hereby agrees that its obligations hereunder shall be as if it
were principal debtor and not merely surety, and shall be absolute and
unconditional (except as to the specific subordination provisions contained in
Section 6.8 of the Noteholders Agreement), irrespective of, and shall be
unaffected by, any invalidity, subordination, irregularity or unenforceability
of such Note or such Noteholders Agreement, any failure to enforce the
provisions of such Note or such Noteholders Agreement, or any waiver,
modification or indulgence granted to the Company with respect thereto, by the
Holder of such Note or the Trustee or any other circumstance which may otherwise
constitute a legal or equitable discharge of a surety or guarantor. The
Guarantor hereby waives the benefits of diligence, presentment, demand of
payment, filing of claims with a court in the event of merger, insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest or notice with respect to such Note or the indebtedness
evidenced thereby and all demands whatsoever, and covenants that this Guarantee
will not be discharged except by strict and complete performance of the
obligations contained in such Note and this Guarantee. The Guarantor hereby
agrees that, in the event of a default in payment of principal of, and interest
on, such Note, the Holders of the Notes, on the terms and conditions set forth
in the Noteholders Agreement, may proceed directly against the Guarantor to
enforce this Guarantee without first proceeding against the Company.

 

The Guarantor shall be subrogated to all rights of the Holder of such Note
against the Company in respect of any amounts paid to such Holder by the
Guarantor on account of such Note pursuant to the provisions of this Guarantee
or the Noteholders Agreement; provided, however, that the Guarantor shall not be
entitled to enforce, or to receive any payments arising out of or based upon,
such right of subrogation until the principal of, and interest on, on all Notes
issued under such Noteholders Agreement shall have been paid in full.

 

Claims under this Guarantee are, to the extent provided in the Noteholders
Agreement, subject in right of payment to the prior payment in full of all
Senior Guarantor Indebtedness, and this Guarantee is issued subject to the
provisions of the Noteholders Agreement with respect thereto. Each Holder of a
Note upon which this Guarantee is endorsed, by accepting the same, agrees to and
shall be bound by such provisions.

 

No reference herein to such Noteholders Agreement and no provision of this
Guarantee or of such Noteholders Agreement shall alter or impair the guarantee
of the Guarantor, which is absolute and unconditional (except as to the specific
subordination provisions contained in Section 6.8 of the Noteholders Agreement),
of the due and punctual payment of principal and interest on the Note upon which
this Guarantee is endorsed.

 

All terms used in this Guarantee which are defined in such Noteholders Agreement
shall have the meanings assigned to them in such Noteholders Agreement.

 

This Guarantee shall be deemed to be a contract made under the laws of the State
of New York, and for all purposes shall be governed by and construed in
accordance with the laws of the State of New York.

 



1

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
under its corporate seal and dated the date on the face hereof.

 

AMERICAN DG ENERGY INC.

 

Sincerely,



 

 



By:       Chief Executive Officer  



  

2

 

 

ASSIGNMENT FORM

 

I or we assign and transfer this Note to:

  



    (Assignee’s name, address and zip code) (Assignee’s social security or tax
I.D. number)



 



Date:       (Sign exactly as your name appears on the other side of this Note)  



 

*Signature guaranteed by:

 



By:    



 

 

* Signature to be guaranteed in a manner satisfactory to the Company.

 

 

 

CONVERSION NOTICE

 

To convert this Note into Common Stock of the Company, check the box: ¨

 

To convert only part of this Note, state the principal amount to be converted
(must be $1,000 or an integral multiple of $1,000): $ ___________________.

 

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

I or we assign and transfer this Note to:

 

 

(Assignee’s name, address and zip code) (Assignee’s social security or tax I.D.
number)

 



Date:       (Sign exactly as your name appears on the other side of this Note)  

 

*Signature guaranteed by:

 



By:    



 


* Signature to be guaranteed in a manner satisfactory to the Company.

 



3

 



